Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 
Claims 1-32 are pending. Claims 1,13,15 and 21 have been amended.

All prior rejections are maintained for the reasons set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Costin Jr (US 2016/0263928).
McFarland teaches ring dyeing cotton yarns with indigo to form a white undyed core and an outer ring of dyed cotton wherein the dyed ring penetrates for example less than about 20% of the yarn followed by abrading the fabric to remove some of the dyed surface and fiber to produce a stonewashed look (column 2, lines 25-35; abstract, column 4, lines 55-65). McFarland teaches a control group of penetration of indigo of 25% (column 2, lines 30-35) and undyed cores of 60% which meets the limitation of 20%  for each side of the core of dye penetration (column 3, lines 25-35). McFarland further teaches it is known that 50-65% penetration (25-17.5%  of each side or the core) and 30-40% of dye penetration (15-20% of each side of the core) can both be stonewashed to produce stonewashed effects but less penetration requires less abrasion (column 3, lines 25-55). McFarland teaches the amount of stonewashing or white is directly proportional to the amount of dye and fiber removed from the surface by a physical form of abrasion  and a thinner ring permits less abrasion to be necessary to provide the stone washed effect (column 4, lines 45-65; column 3, lines 45-50). McFarland teaches the fibers are pretreated in an alkaline solution (mercerizing) and then dipped in a dye bath of pH 10.5-11.5 (column 3, lines 55-65). McFarland teaches the cotton is dipped 5 times into the dyebath and the dye is maintained at 80 degrees F (26.67 degrees C). McFarland does not require sulfur bottoming or immersion in a sulfur dye in the broad disclosure, however sulfur dyeing prior to indigo is present in an example which is not limiting of the invention (column 5, lines 15-25). McFarland teaches dyeing the fibers and then forming the fabric and then abrading by enzyme or physical abrasion to stonewash (claim 9; column 4, lines 
McFarland does not specify laser abrasion of the denim and 22-25% indigo dye penetration.
Costin Jr teaches denim fabrics can be provided with a stonewashed appearance similar to enzyme washing or physical abrasion with stones (paragraph 0005) or rock by laser irradiation (paragraph 0010). Costin Jr. teaches the laser uses a preselected user pattern area including an array of pixels to determine the irradiation of the fabric and dye removal and the overall desired aesthetic outcome (paragraph 0011-0014). Costin Jr. teaches the laser irradiation control device determines the amount of dye removal from the fabric as well as the amount of melting or partial disintegration of the natural fiber containing fabric (paragraph 0052). Costin Jr teaches up to 256 grayscale values can be achieved (paragraphs 0087, 0110). Costin Jr teaches the laser irradiation units can be programmed with different dye removal values which are associated with respective energy or power levels and increased energy application correlates to higher dye removal (paragraph 0088). Costin Jr teaches the pattern is stored in a file which is communicated to the pattern generation device (paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland by incorporating the laser stonewashing methods of Costin Jr because Costin Jr teach these methods provide 
Arriving at the claimed from 20 to 25% of the total thickness of the indigo dyed ring would be obvious as McFarland teaches the thinner ring permits less abrasion to be necessary to provide the stone washed effect and any value for example 20% or less is effective. 20%, the endpoint of applicant’s claimed range is specified by undyed cores of 60% which meets the limitation of 20% for each side of the core diameter of dye A prime facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff 919 F.2d 1575,16USPQZd 1934 (Fed. Cir. 1990). See MPEP 213 1.03 and MPEP 2144.051.
Furthermore, McFarland teaches for example less than about 20%. The “for example” and “preferably at most about 16 to 18%” language indicated these are preferred embodiments, and the “about 20%” indicated this is not a definite cutoff, but rather a range which could include higher values such as 22%. References are not limited to preferred embodiments and art standard non-preferred embodiments must be considered as well as they are known for producing a similar stonewashed effect product. The word “about” permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965). 
It is known to use up to 25% penetration as standard in the art, and even though 25% is not a preferred embodiment, it is still well known in the art and able to produce abrasion effect and a stonewashed appearance. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1 983), cert. Denied, 469 U.S. 851 (1984). In addition, a known or obvious composition does not become patentable simply because it has been described as re Gurley, 27 F.3d 551,554,31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see Merck & Co. v, Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2141.02, MPEP 2145X.D.l and MPEP 2123. One of ordinary skill in the art could clearly have arrived at 20% to 25% and 22% to 25% indigo dye penetration from the teachings of McFarland as they are known in the art as preferred and non-preferred dye penetration depths capable of producing stonewashed effects when subject to abrasion techniques.
McFarland teaches that both standard stonewashing with up to 25% indigo dye depth and the inventive process of McFarland produce the same stonewashed effects just in different timeframes and at lower cost (column 2, lines 15-35) therefore a similar product can be obtained by the non-preferred dye penetration depth. 

Claims 4,7,11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Costin Jr (US 2016/0263928) and Teague (US 5,330,538).
McFarland and Costin Jr. are relied upon as set forth above.
McFarland and Costin Jr do not specify the twist per inch of the cotton. Mercerizing and no sulfur predyeing or sulfur bottoming.
Teague teaches that in producing salt and pepper indigo dyed denim individual cotton yarns with a twist multiple value (twists per inch) of 4.6 and 10.5 provide a superior salt and pepper look after stone washing (abstract, column 1, lines 58-68). Teague 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland and Costin Jr by using the claimed twist per inch claimed as Teague teaches 4.6-4.8 provide superior salt and pepper look after stonewashing the indigo dyed denim. It would have been further obvious to modify the methods of McFarland and Costin Jr by mercerizing in alkaline solution prior to dyeing as Teague teaches this makes the cotton more receptive to the indigo dye. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland and Costin Jr. by not sulfur bottoming and sulfur predyeing because Teague show in the example it is not required to produce an effective salt and pepper finish.

Claims 21-24,26,28,31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Teague (US 5,330,538) and Gurley (US 5,611,822).
McFarland teaches ring dyeing cotton yarns with indigo to form a white undyed core and an outer ring of dyed cotton wherein the dyed ring penetrates for example less than about 20% of the yarn followed by abrading the fabric to remove some of the dyed surface and fiber to produce a stonewashed look (column 2, lines 25-35; abstract, column 

Teague teaches that in producing salt and pepper indigo dyed denim individual cotton yarns with a twist multiple value (twists per inch) of 4.6 and 10.5 provide a superior salt and pepper look after stone washing (abstract, column 1, lines 58-68). Teague teaches mercerizing in caustic solution of NaOH will increase the dye affinity followed by dyeing with indigo with no sulfur bottoming or pre-sulfur dyeing (column 2, lines 5-10; example 3). Teague teaches the fibers are ring dyed with a larger and whiter core thereby making a more positive contribution to creation of all salt of the salt and pepper look after stone washing (column 4, lines 15-20).
Gurley teaches denim is indigo dyed by successive dips in at least two dye boxes, followed by treatment in air (room temperature 25 degrees C) and dipping in the next dye box followed by exposing to air drying  (column 3, lines 15-30). Gurley teaches weaving, cutting and sewing the garments (column 3, lines 25-35). Gurley teaches using pressure to squeeze the rolls of dyed fabric to help distribute the dye 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland by using the claimed twist per inch claimed as Teague teaches 4.6-4.8 provide superior salt and pepper look after stonewashing the indigo dyed denim. It would have been further obvious to modify the methods of McFarland by mercerizing in alkaline solution prior to dyeing as Teague teaches this makes the cotton more receptive to the indigo dye. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the 
Using this procedure on the methods of ring dyed cotton of McFarland would control degree of dye removal from the fabric surface and the extent of exposure of the core fibers based on the amount of partial fiber disintegration. It is noted that McFarland only uses sulfur predyeing in the example and not in the broad disclosure, and since the reference is not limited to the working examples and nothing in the broad disclosure require sulfur bottoming or sulfur predyeing, these steps are not required. 
It would have been obvious to modify the methods of McFarland by dipping in at least two dye boxes followed by exposing in air as Gurley teaches this is conventional in producing indigo dyed denim which is woven, cut and sewn into garments. The dip time and squeezing pressure would be result effective variables as the dip time would determine the degree of dye coloration and penetration applied to the denim and the squeezing is taught to enhance the dye penetration into the textile. Optimizing these parameters to arrive at the desired dyeing aesthetic would be obvious absent any criticality for the particular ranges. Since on a ring dye effect is desired short dipping would be obvious as well as dipping times and pressures to achieve the about 20% penetration of McFarland.
Arriving at the claimed from 20 to 25% of the total thickness of the indigo dyed ring would be obvious as McFarland teaches the thinner ring permits less abrasion to be necessary to provide the stone washed effect and any value for example 20% or less is effective. 20%, the endpoint of applicant’s claimed range is specified by undyed cores of 60% which meets the limitation of 20% for each side of the core diameter of dye A prime facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff 919 F.2d 1575,16USPQZd 1934 (Fed. Cir. 1990). See MPEP 213 1.03 and MPEP 2144.051.
Furthermore, McFarland teaches for example less than about 20%. The “for example” and “preferably at most about 16 to 18%” language indicated these are preferred embodiments, and the “about 20%” indicated this is not a definite cutoff, but rather a range which could include higher values such as 22%. References are not limited to preferred embodiments and art standard non-preferred embodiments must be considered as well as they are known for producing a similar stonewashed effect product. The word “about” permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965). 
It is known to use up to 25% penetration as standard in the art, and even though 25% is not a preferred embodiment, it is still well known in the art and able to produce abrasion effect and a stonewashed appearance. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1 983), cert. Denied, 469 U.S. 851 (1984). In addition, a known or obvious composition does not become patentable simply because it has been described as re Gurley, 27 F.3d 551,554,31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see Merck & Co. v, Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2141.02, MPEP 2145X.D.l and MPEP 2123. One of ordinary skill in the art could clearly have arrived at 20% to 25% and 22% to 25% indigo dye penetration from the teachings of McFarland as they are known in the art as preferred and non-preferred dye penetration depths capable of producing stonewashed effects when subject to abrasion techniques.
McFarland teaches that both standard stonewashing with up to 25% indigo dye depth and the inventive process of McFarland produce the same stonewashed effects just in different timeframes and at lower cost (column 2, lines 15-35) therefore similar stonewashed  effects can be achieved with the non-preferred dye depth. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Teague (US 5,330,538) and Gurley (US 5,611,822) and further in view of Schoots (US 2013/0000057).
McFarland, Teague and Gurley are relied upon as set forth above.
McFarland, Teague and Gurley do not specify a twill weave.
Schoots teaches that indigo dyed denim articles conventionally have a twill weave as the most common weave (paragraph 0041).
.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Teague (US 5,330,538) and Gurley (US 5,611,822) and further in view of Schnitzer (US 5,586,992).
McFarland, Teague and Gurley are relied upon as set forth above.
McFarland, Teague and Gurley do not specify the 25-40 millisiemens/cm or 700-750mV.
Schnitzer teaches indigo dyes should contain an operating potential of 600-1100 mV (column 3, lines 30-40) and a salt concentration to give a conductivity of greater than 11 mScm-1 (column 4, lines 1-30) for effective indigo dyeing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use an indigo dye with a 700-750 mV reading and 25-40 mScm-1 as Schnitzer teaches indigo dyes should contain an operating potential of 600-1100 mV (column 3, lines 30-40) and a salt concentration to give a conductivity of greater than 11 mScm-1 (column 4, lines 1-30) for effective indigo dyeing. Selection from these ranges to arrive at the claimed values are obvious as one or ordinary skill in the art could through routine experimentation determine them through testing the overlapping ranges of Schnitzer. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 5,514,187) in view of Teague (US 5,330,538) and Gurley (US 5,611,822) and further in view of Costin Jr (US 2016/0263928).
McFarland, Teague and Gurley are relied upon as set forth above.
McFarland, Teague and Gurley do not teach laser finishing.
Costin Jr teaches denim fabrics can be provided with a stonewashed appearance similar to enzyme washing or physical abrasion with stones (paragraph 0005) or rock by laser irradiation (paragraph 0010). Costin Jr. teaches the laser uses a preselected user pattern area including an array of pixels to determine the irradiation of the fabric and dye removal and the overall desired aesthetic outcome (paragraph 0011-0014). Costin Jr. teaches the laser irradiation control device determines the amount of dye removal from the fabric as well as the amount of melting or partial disintegration of the natural fiber containing fabric (paragraph 0052). Costin Jr teaches up to 256 grayscale values can be achieved (paragraphs 0087, 0110). Costin Jr teaches the laser irradiation units can be programmed with different dye removal values which are associated with respective energy or power levels and increased energy application correlates to higher dye removal (paragraph 0088). Costin Jr teaches the pattern is stored in a file which is communicated to the pattern generation device (paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of McFarland, Teague and Gurley by incorporating the laser stonewashing methods of Costin Jr because Costin Jr teach these methods provide improved color patterning compared with conventional stone washing methods such as enzymatic dye removal. McFarland invites the inclusion of physical . 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and in some embodiments cover the similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed regarding McFarland have been fully considered but they are not persuasive. The examiner argues that McFarland clearly includes indigo dye penetration of 20% and about 20%. McFarland teaches the thinner ring permits less abrasion to be necessary to provide the stone washed effect and any value for example 20% or less is effective. 20%, the endpoint of applicant’s claimed range is specified by undyed cores of 60% which meets the limitation of 20% for each side of the core diameter of dye penetration. Since the 20% value of dye penetration overlaps with applicant’s 20% the claim limitation is met. A prime facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff 919 F.2d 1575,16USPQZd 1934 (Fed. Cir. 1990). See MPEP 213 1.03 and MPEP 2144.051. Any point of overlap is sufficient to render the claim obvious.
Furthermore, McFarland teaches for example less than about 20%. The “for example” and “preferably at most about 16 to 18%” language indicated these are preferred embodiments as are the data used in the examples in the tables which are also 
References are not limited to preferred embodiments and examples. Art standard non-preferred embodiments must be considered as well as they are known for producing a similar stonewashed effect product. A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). The word “about” permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965). 
It is known to use up to 25% penetration as standard in the art, and even though 25% is not a preferred embodiment, it is still well known in the art and able to produce abrasion effect and a stonewashed appearance. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1 983), cert. Denied, 469 U.S. 851 (1984). In addition, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use, see In re Gurley, 27 F.3d 551,554,31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see Merck & Co. v, Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 
The examiner contends that the non-preferred embodiment of greater and about 20% would simply require longer processing time to achieve the same stonewashing effect but is still obvious as the stonewashed outcome can still be effectively achieved. Applicant’s statements about the superior appearance are unsupported by factual evidence and experimental data in comparison with the prior art of record, rather just a conclusory statement regarding the superior appearance. It is the examiner’s position that McFarland teaches that both standard stonewashing with up to 25% indigo dye depth and the inventive process of McFarland produce the same stonewashed effects just in different timeframes and at lower cost (column 2, lines 15-35). Accordingly the rejections are maintained.
Regarding the double patenting rejection, the claims still contain the same subject matter as the copending Application No. 15/841263 and the amended claims filed July 1, 2021 in 15/841263 also have 22-25% penetration of indigo dye so the rejection is maintained. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.